UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

THE PROVIDENT BANK,

                         Plaintiff,                                ORDER

ARNOLD L. LENTNEK and SHERRIE                                 19 Civ. 6863 (PGG)
LENTNEK,

                         Defendants.


PAUL G. GARDEPHE, U.S.D.J.:

              It is hereby ORDERED that the conference in this action previously scheduled for

January 16, 2020 is adjourned. A conference is scheduled for February 13, 2020 at 10:00 a.m.

in Courtroom 705 of the Thurgood Marshall United States Courthouse, 40 Foley Square, New

York, New York.

Dated: New York, New York
       January [3, 2020


                                                  SO ORDERED.




                                                  Paul G. Gardephe
                                                  United States District Judge
